 In the Matter of ARMOUR&COMPANYandUNITEDPACKING HOUSEWORKERS INDUSTRIALUNION No. 767,AFFILIATEDWITH THEC. I. O.Case No. 8-843AMENDMENT TO DIRECTION OF ELECTIONDecember 10, 1938On November 26, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Direction of Election, and Certifi-cations of Representatives in the above-entitled proceeding.,TheDirection of Election provided that "an election by secret ballot shallbe conducted ... among the hourly and piece-work paid productionand maintenance employees of Armour & Company, employed at itsSouth St. Joseph, Missouri, plant, whose names appear upon the payroll of the Company for the week ending April 9." Thereafter theparties requested that the Company's pay roll of December 3, 1938, beused in determining eligibility of employees to vote in the election.We see no reason for not granting this request.The Board hereby amends its Direction of Election by striking outthe words "April 9" and, substituting therefor the words "Decem-ber 3."MR. DONALD WAKEFIELD SMITH took no part inthe considerationof the above Amendment to Direction of Election.10 N. L. R. B., No. 34.SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 6,1939On November 26, 1938, the National Labor Relations Board issued aDecision, Direction of Election, and Certifications of Representativesin the above-entitled case.The Direction of Election provided thatan electionby secret ballot be conducted within fifteen (15) days fromthe date of the Direction among the hourly and piece-work paid pro-duction and maintenance employees at the South St. Joseph, Missouri,29 N. L. R.B. 1239.474 DECISIONS AND ORDERS475plant of Armour & Company, herein called the Company, whose namesappearupon the pay roll of the Company for the week ending April9, excludingsupervisory employees, clerical employees, straight sal-aried employees and employees in the cooper shop, engine room, labo-ratory, street-cleaning department, fire department and restaurant,policemenand watchmen, box pullers, janitors, janitors general, live-stock drivers (buyer, driver cattle; buyer, driver sheep), chief engi-neers, scalers,matrons, automobile truck drivers, brick masons, andelectricians, and excluding those who have since quit or been dis-charged for cause to determine whether such employees desire to berepresented by United Packing House Workers Industrial Union No.767, affiliated with the Committee for Industrial Organization, or byArmour Employees Industrial Organization, for the- purposes of col-lective bargaining, or by neither.On December 10, 1938, the Directionof Election was amended by striking out the words "April 9", andsubstituting therefor the words "December 3".Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on December 12, 1938, under the directionand supervisionof theRegionalDirector for the SeventeenthRegion,(Kansas City,Missouri).Full opportunity was accorded all partiesto this investigation to participate in the conduct of the secret ballotand to make challenges.On December 13,1938, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoardRules and Regulations-Series1, ,as_amended,.issued and dulyserved upon the parties an Intermediate Report on the election.Noobjections or exceptions to the Intermediate Report have been filedby any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total Number Eligible______________________________________751Total Ballots Cast__________________________________________525TotalNumber of Blank Ballots____________________________1Total Number of Void Ballots_______________________________4Total Number of Challenged Ballots__________________________TotalNumber of Ballots Cast for United Packing House1Workers Industrial Union No. 767, affiliated with the Com-mittee for Industrial Organization________________________473Total Number of Ballots Cast for Armour Employees Indus-trialOrganization________________________________________10Total Number of Ballots Cast for Neither____________________36By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat United PackingHouse Workers Indus-trialUnion No. 767, affiliated with the Committee for Industrial Or- 476NATIONAL LABOR RELATIONS -BOARDganization,has been selectedby a majority of all the hourlyand piece-work paid production and maintenance employees of Armour ,& Com-pany employed at its South St. Joseph, Missouri, plant, excludingsupervisory employees, clerical employees, straightsalaried employees,and employees in the cooper shop, engine room, laboratory,street-cleaningdepartment, fire, department and restaurant,policemen andwatchmen,box pullers,janitors,Janitors general,livestock drivers(buyer, driver cattle; buyer, driver sheep), chief engineers,scalers,matrons, automobiletruck drivers, brick masons,and electricians, astheir representative for the purposesof collectivebagaining,and that,pursuant to Section 9 (a) of the NationalLabor Relations'Act, UnitedPacking HouseWorkersIndustrialUnion No. 767, affiliated with theCommitteefor Industrial Organization,is the exclusive representa-tiveof all such employees.for the purposes of collective bargaining inrespect to rates of pay,wages, hoursof employment,and other condi-tions of employment.CHAIRMAN MADDENtookno part in the consideration of the aboveCertification of Representatives.10 N. L.R. B., No. 34a.